Citation Nr: 1241444	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1998 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2011, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In January 2012, the Board reopened and remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in a September 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed right knee disability and her military service.

2.  The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed left knee disability and her military service.






CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  A left knee disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for right and left knee disabilities.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in January 2012, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), and to schedule the Veteran for a VA examination with regard to her right and left knee disabilities.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  Additionally, the Veteran was afforded a VA examination for her right and left knee disabilities in February 2012.  The Veteran's bilateral knee claims were readjudicated via the September 2012 SSOC.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in August 2005, and notice with respect to the effective-date element of the claim, by a letter mailed in January 2012.  Although the January 2012 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claims, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in the September 2012 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA knee and lower leg Disability Benefits Questionnaire (DBQ) examination in February 2012.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed her claims folder, reviewed her past medical history, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She has retained the services of a representative.  She was afforded a personal hearing in September 2011.

Accordingly, the Board will proceed to a decision.

Service connection for right and left knee disabilities

Because the outcome as to both issues involves the application of identical law, the Board will address the two issues together.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is claiming entitlement to service connection for right and left knee disabilities, which she contends is due to her military service.  As to Hickson element (1), the Board observes that the February 2012 VA examiner noted the Veteran's complaints of longstanding bilateral knee pain and indicated degenerative changes in the Veteran's knees.  As such, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran currently suffers from bilateral knee disabilities.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease, a review of the Veteran's available service treatment records reveals no evidence of any diagnosed right or left knee disability.  Additionally, the record does not reflect medical evidence showing any manifestations of arthritis of the knees during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or medical evidence of manifestation of arthritis of the knees prior to October 2005 (more than four years after her separation from active service).  Accordingly, Hickson element (2) is not met with respect to disease.
 
With respect to in-service injury, the Veteran testified at the September 2011 Board hearing that her knees began to ache and bother her a year and a half before she was discharged from service.  She also stated that she took pain medication for treatment.  See the September 2011 Board hearing transcript, page 3.  Moreover, the Veteran's mother and sister submitted statements dated in September 2011 documenting the Veteran's complaints of knee pain during her period of military service.  

The Board notes the Veteran is competent to attest to experiencing injuries to her knees.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, she is competent to report the circumstances of in-service knee injuries.  There is nothing in the claims folder to suggest that the Veteran did not sustain the injuries as described during her Board hearing and by her mother and sister in the statements of record.  Accordingly, evidence of an in-service injury is arguably met with respect to both claims.

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current bilateral knee disabilities are not related to her military service.

Specifically, the Veteran was afforded a VA knee and lower leg DBQ examination in February 2012.  Pertinently, the VA examiner considered the Veteran's complaints of longstanding bilateral knee pain as well as her period of military service.  After examination of the Veteran and consideration of her complaints of longstanding bilateral knee complaints and her period of military service, the VA examiner concluded that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner's rationale for his conclusion was based on his review of the Veteran's service treatment records which were absent treatment for a knee disability as well as his finding that the Veteran's current bilateral knee disabilities are related to her age and that multiple postservice X-rays of the Veteran's knees were normal.            

The February 2012 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, in rendering the opinion, the VA examiner considered the Veteran's available service treatment records and her report of longstanding bilateral knee pain, and indicated that the Veteran's military service did not cause her current knee disabilities.   

The Board observes that J.C., M.D. provided a medical opinion dated in September 2011 that is in the Veteran's favor.  Specifically, Dr. J.C. reported that she has treated the Veteran for the bilateral knee disabilities at the VA outpatient clinic in Atlanta, Georgia.  Dr. J.C. noted that the Veteran's "knee pain is as likely as not to be related to her active duty service and continues to impact her health now requiring pain medication, subspecialty care, and physical therapy and knee injections."  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals for the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds the opinion of Dr. J.C. to be of no probative value.  Crucially, Dr. J.C. did not render a rationale as to why the Veteran's current bilateral knee disabilities are related to her military service.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  On the contrary, as discussed above, the February 2012 VA examiner specifically noted that multiple X-rays of the Veteran's knees which were taken following her discharge from service were normal and also indicated that the Veteran's current bilateral knee symptomatology is related to her age.  Notably, there is no mention of the Veteran's age or postservice X-ray reports documenting normal impressions of the Veteran's knees in Dr. J.C.'s opinion.  Accordingly, the Board finds the September 2011 opinion of Dr. J.C. to be of no probative value in determining whether the Veteran's current bilateral knee disabilities are related to her military service.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that the Veteran, her sister, and her mother have submitted statements indicating that the Veteran's bilateral knee disabilities are related to her military service.  The Board notes that the Veteran, her sister, and her mother, while entirely competent to report her symptoms both current and past (including bilateral knee pain), as lay people are not competent to associate any of her claimed symptoms to her military service.  The Board finds that the Veteran, her sister, and her mother as lay people are not competent to associate any of her claimed symptoms to her military service.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran, her sister, or her mother have the medical training to render medical opinions, the Board must find that their contentions with regard to a medical nexus to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran, her sister, and her mother in support of her own claims are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that she has had bilateral knee disabilities continually since service.  While the Veteran is competent to report bilateral knee disabilities over the years since service, the Board notes that neither of these disabilities were reported in her service treatment records.  The Board also observes that the Veteran filed claims of entitlement to service connection for bilateral knee disabilities in July 2001.  In connection with her claims, she was afforded a VA examination in June 2003, and at that time was diagnosed with intermittent bilateral knee strain.  However, a physical examination of the Veteran's knees revealed no evidence of heat, redness, swelling, effusion, drainage, abnormal movement, instability, weakness, or ankylosis.  Drawer sign and McMurray test was negative.  Range of motion testing revealed forward flexion up to 140 degrees and extension of zero degrees with consideration of pain.  Further, an X-ray report of the Veteran's knees showed a normal impression.  Moreover, as discussed in detail above, the February 2012 VA examiner reported that the Veteran's bilateral knee symptomatology is related to her age.  

The Board therefore finds that the Veteran's current statements regarding a continuity of bilateral knee disabilities since service are not credible.  Her service treatment records as well as the June 2003 and February 2012 VA examinations contradict any current assertion that her current bilateral knee disabilities were manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for bilateral knee disabilities for multiple years after her separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claims fail on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right and left knee disabilities.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


